Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (CN 214411216, English translation provided).
As to claim 1, Hao is directed to a flexible solar panel, comprising:
a PCB board (8):
a plurality of solar cells, the plurality of solar cells are connected in series and installed on the PCB board (100), and each of the plurality of solar cells comprises a copper mesh (4);
a negative electrode EVA film, the negative electrode EVA film covers the plurality of solar cells (abstract).
 	Regarding claim 2, the reference teaches the flexible solar panel according to claim 1, wherein the flexible solar panel further comprises:
	a solar cell body, the solar cell body has a positive electrode surface and a negative electrode surface, and the negative electrode EVA film covers the negative electrode surface;
a positive electrode EVA film, the positive electrode EVA film is attached to the PCB board (anode EVA film, 5; cathode EVA film 6):
Regarding claim 3, the reference teaches the positive electrode EVA film is composited on the copper mesh, so that the copper mesh is fixed between the positive electrode surface of the solar cell body and the positive electrode EVA film (see Figure 2).
Regarding claim 4, the reference teaches a plurality of first main grid lines are arranged on the positive electrode surface, and a plurality of second main grid lines are arranged on the negative electrode surface, and a length of each of the plurality of first main grid lines arranged on the positive electrode surface is less than a length of each of the plurality of second main grid lines arranged on the negative electrode surface (main grid lines; see abstract and Figure 2).
Regarding claim 5, the reference teaches the flexible solar panel further comprises two solder strips, the plurality of first main grid lines on the positive electrode surface and the plurality of second main grid line on the negative electrode surface are welded to one of the two solder strips respectively (see abstract and configuration In Figures).
	Regarding claims 6-8, the reference teaches the copper mesh is fixed between the positive electrode EVA film and the solar cell body by means of lamination (copper mesh/net compounded on the positive electrode, 11).
	Regarding claim 9, the reference teaches a mesh number of the copper mesh is 2500-3000 mesh (mesh number 2500-3000).
	Regarding claim 10, the reference teaches the flexible solar panel further comprises a PET film, and the PET film is laid on the negative electrode EVA film (7; Figure 2).
Regarding claim 11, the reference teaches wherein the PCB board is configured to a bottom base material of the flexible solar panel (PCB, 8; see Figure 2).
As to claim 12, Hao is directed to a flexible solar panel manufacturing method, comprising:
step 1: first main grid lines on a positive electrode surface of a solar cell body and second main grid lines on a negative electrode surface of the solar cell body are welded to one of two solder strips respectively;
step 2: a copper mesh is fixed between a positive electrode EVA film and the solar cell body by means of lamination to form a solar cell;
step 3: a PCB board is configured to a bottom base material of the flexible solar panel, and a plurality of solar cells are connected in series and installed on the PCB board, and the positive electrode EVA film is attached to the PCB board:
step 4: a negative electrode EVA film covers the negative electrode surface:
step 5: a PET film is laid on the negative electrode EVA film as a lighting surface base material (Figures 1-5 and corresponding text; page 4 paragraph 6 to page 5 paragraph 4).
Regarding claim 13, Hao is directed to a flexible solar panel (200), comprising a PCB board (8), a solar cell body (1), a copper mesh (4), a positive electrode EVA film, a negative electrode EVA film (EVA anode and EVA cathode, 5 and 6) and a PET film (7);
a plurality of first main grid lines are arranged on a positive electrode surface of the solar cell body, and are welded to a first solder strip (see configuration in Figure 2); and
a plurality of second main grid lines are arranged on a negative electrode surface of the solar cell body, and are welded to a second solder strip (see configuration in Figure 2);
the copper mesh is formed by a plurality of copper wires crossed transversely and vertically, and the copper mesh is composited on the positive electrode surface (copper net, 4);
the positive electrode EVA film is composited on the copper mesh, so that the copper mesh is fixed between the positive electrode surface of the solar cell body and the positive electrode EVA film (configuration shown in Figure 2);
the solar cell body, the copper mesh and the positive electrode EVA film form a solar cell:
a plurality of solar cells are connected in series and installed on the PCB board, and the positive electrode EVA film is attached to the PCB board (abstract and Figure 2);
the negative electrode EVA film covers the negative electrode surfaces of the solar cells; and
the PET film is laid on the negative electrode EVA film (configuration in Figure 2).
Regarding claim 14, Hao teaches the flexible solar panel according to claim 13, wherein a diameter of each of the plurality of first main grid lines is 0.5-1.6 mm, and a diameter of each of the plurality of second main grid lines is 0.5-1.6 mm (page 4).
Regarding claim 15, the reference teaches the flexible solar panel according to claim 13, wherein a length of each of the plurality of first main grid lines arranged on the positive electrode surface is less than a length of each of the plurality of second main grid lines arranged on the negative electrode surface (see configuration in Figure 2).
	Regarding claim 16, the Hao reference teaches a thickness of the positive electrode EVA film is 0.08-0.1mm; and a thickness of the negative electrode EVA film is 0.08-0.1mm (page 4).
	Regarding claim 17-20, the reference teaches the claimed thicknesses (page 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726